DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
Regarding an objection to the title, applicant amended the specification by presenting a new title on 09/28/2021. The new title has been accepted. 

Regarding the rejections under 35 U.S.C. §102 and §103, applicant substantially amended independent claims 1 and 8 by including specific steps of determining whether two audio segments (claimed “first audio data” and “second audio data”) belong to two separate voice commands or a single voice command. Applicant’s argument (Remarks, pages 8-9) was persuasive. The rejections under §102 and §103 have been withdrawn. 



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Feng Ma (Reg. 58,192) on 10/04/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

1. (Currently Amended) A method for determining target audio data during application waking-up, applicable to an electronic device, the method comprising:
acquiring first audio data associated with a first audio signal, after waking up a target application;
in response to that second audio data associated with a second audio signal is detected in the process of acquiring the 
obtaining target audio data according to the first audio data and the second audio data; and
determining a time difference between end of acquiring the first audio data and start of acquiring the second audio data, 
wherein the obtaining the target audio data according to the first audio data and the second audio data comprises:



and  based on semantic analysis, determining the first audio data and the second audio data as two items of the target audio data respectively; and
 the time difference is greater than or equal to a first set duration but the first audio data is not completely input based on the semantic analysis, 

2. – 5. (Cancelled)

6. (Original) The method of claim 1, further comprising:
performing Acoustic Echo Cancellation (AEC) processing on the target audio data;
obtaining response information based on the target audio data processed by AEC; and
outputting the response information.

7. (Original) The method of claim 1, further comprising:
acquiring audio data to be detected;

waking up the target application when the audio data to be detected contains the wake-up information,
wherein the audio data to be detected comprises voice data.

8. (Currently Amended) An apparatus for determining target audio data during application waking-up, comprising:
a processor; and
a memory configured to store an instruction executable for the processor,
wherein the processor is configured to:
control acquisition of first audio data associated with a first audio signal after a target application is woken up;
in response to that second audio data associated with a second audio signal is detected in the process of acquiring the first audio data, control acquisition of the second audio data;  
determine a time difference between end of acquiring the first audio data and start of acquiring the second audio data; 

and the first audio data is completely input based on semantic analysis, determine the first audio data and the second audio data as two items of target audio data respectively; and
when the time difference is greater than or equal to a first set duration but the first audio data is not completely input based on the semantic analysis, 

9. – 12. (Cancelled)

13. (Previously presented) The apparatus of claim 8, wherein the processor is further configured to:
perform AEC processing on the target audio data;
obtain response information based on the target audio data 
control output of the response information.

14. – 15. (Cancelled)

16. (Previously presented) The apparatus of claim 8, wherein the processor is further configured to:
control acquisition of audio data to be detected;
determine whether the audio data to be detected contains wake-up information for waking up the target application; and
wake up the target application when the audio data to be detected contains the wake-up information,
wherein the audio data to be detected comprises voice data.

17. – 20. (Cancelled)


Allowable Subject Matter
Claims 1, 6-8, 13 and 16 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659